Citation Nr: 0211019	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  99-24 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to an original rating greater than 10 percent for 
the service-connected residuals of a left shoulder injury.  

(The issues of entitlement to original ratings greater than 
10 percent for the service-connected disabilities of the left 
and right feet will be the subjects of a later decision.)



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1995 to July 
1999.  He had additional prior service, including periods of 
active duty for training, with the Army Reserve.

This case initially came to the Board on appeal from an 
October 1999 rating decision of the RO.  It was remanded in 
January 2001 for additional development.  

The Board is undertaking additional development on 
entitlement to original ratings greater than 10 percent for 
the service-connected disabilities of the left and right feet 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  All information and evidence necessary for the equitable 
disposition of the veteran's claim for an increased original 
evaluation of the service-connected residuals of a left 
shoulder injury has been received.  

2.  The service-connected residuals of a left shoulder injury 
are manifested by slight limitation of motion; the veteran is 
able to raise his arm well above the shoulder level and 
recurrent dislocations of the shoulder have not occurred 
since his discharge from service.




CONCLUSION OF LAW

The criteria for an original evaluation greater than 10 
percent for the service-connected residuals of a left 
shoulder injury are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5200, 5201, 5202, 5203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appellant's claim, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purposes of this appeal that 
the liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board notes that the notice requirements of the VCAA and 
the implementing regulations have been met by virtue of the 
rating decision, statement of the case, and supplemental 
statements of the case issued during the pendency of this 
claim, as well as the information provided in the February 
2001 development letter, as the veteran was given notice of 
the information and medical evidence necessary to 
substantiate his claim, and of the information required from 
him in order for the RO to obtain evidence supportive of his 
claim.  

The record further reflects that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations by obtaining pertinent treatment records and 
affording the veteran appropriate examinations.    

The veteran has not identified any additional evidence or 
information that could be obtained to substantiate his claim.  
The Board is also unaware of any such outstanding evidence or 
information.  In this regard, the Board notes that review of 
the record discloses that the veteran receives on-going 
treatment for his service-connected left shoulder disability, 
and that the original operative report was not obtained from 
Womack Army Hospital.  However, the record contains adequate 
medical evidence establishing the degree of severity of the 
veteran's left shoulder disability from the time of his 
discharge from service.  Further development to obtain the 
outstanding report would further delay resolution of the 
veteran's claim with no benefit flowing to the veteran.   

In sum, the facts pertinent to this claim have been properly 
developed and no further development is required to comply 
with the VCAA or the implementing regulations.

The veteran avers that an increased rating is warranted for 
his service-connected left shoulder disability because he 
lost one inch of his clavicle, and because he is missing two 
tendons after his operation during service.  He also 
complains of pain in his left shoulder.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

Any reasonable doubt regarding the extent of the disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

A 20 percent evaluation is warranted for the minor arm if 
there is: (1) malunion of the humerus with moderate 
deformity; (2) malunion of the humerus with marked deformity; 
(3) recurrent dislocations of the scapulohumeral joint with 
infrequent episodes and guarding of movement only at shoulder 
level; or (4) recurrent dislocations of the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements.  A 40 percent evaluation requires fibrous union of 
the humerus, with a 50 percent evaluation assigned for 
nonunion of the humerus (false flail joint).  38 C.F.R. § 
4.71a, Diagnostic Code 5202.

Impairment of the clavicle or scapula may be rated based on 
impairment of function of the contiguous joint or on the 
basis of malunion, nonunion or dislocation.  Malunion of the 
clavicle or scapula warrants a 10 percent evaluation.  
Nonunion of the minor clavicle or scapula warrants a 10 
percent evaluation if there is no loose motion or a 20 
percent evaluation if there is loose movement.  Dislocation 
of the minor clavicle or scapula warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Favorable ankylosis of the scapulohumeral joint of the minor 
upper extremity with abduction to 60 degrees, reaching the 
mouth and head, warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200.

Limitation of motion of the minor arm, at the shoulder level 
or midway between the side and shoulder level warrants a 20 
percent evaluation.  Where motion is limited to 25 degrees 
from the side, a 30 percent evaluation is warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5201.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Historically, the veteran's service medical records (SMRs) 
show that he injured his left shoulder, resulting in a 3rd 
degree AC separation.  He was given physical profiles, 
preventing him from various forms of physical activity from 
June 1997 until his surgery in April 1998.  He was also given 
post surgical profiles from April 1998 to November 1998, and 
the record indicates that he had a screw removed in July 
1998.  

A November 1998 SMR reveals that the veteran was status post 
screw removal with a modified Weaver Dunn procedure, and that 
he could do 40 push ups at his own pace.  His shoulder range 
of motion was within normal limits, as was his strength, and 
the examiner found that he was doing well.  

A second November 1998 follow-up SMR note shows that the 
veteran was assessed with a well healed left shoulder, and 
that he was to begin to work back to normal activity.  

The June 1999 report of the medical examination conducted at 
separation shows that the veteran's upper extremities were 
clinically evaluated as normal.  The veteran was found 
qualified for discharge, with no defects or diagnoses.  The 
veteran noted, on his report of medical history complied in 
conjunction with that examination, that his shoulder still 
hurt.   

The evidence subsequent to service includes VA progress 
notes, X-ray reports, and reports of VA compensation and 
pension examinations.  

The report of the September 1999 VA examination reveals that 
the veteran complained of an ache in his left shoulder, and 
of having pain when he drove, or lifted a heavy object.  The 
examiner noted that the veteran was right-handed.  The 
examiner also noted that abduction and flexion of the left 
shoulder was limited to 160 degrees out of 180, that there 
was a deformity of the clavicle, and a pain and clicking with 
motion.  There was tenderness.  The examiner hypothesized 
that during a flare-up, the veteran would lose 50% of his 
range of motion.  

An April 2000 note shows that the veteran was started on 
Naproxen for his complaints of left shoulder pain.  The 
veteran also stated that his shoulder "locked" when held in 
one position.  

The report of a March 2001 VA examination shows that there 
was tenderness over the distal aspect of the left shoulder.  
There was no atrophy, both deltoids measured equally.  There 
was no objective evidence of pain with motion.  The range of 
motion was normal.  Forward elevation and abduction were to 
180 degrees.  Rotation was to 90 degrees.  Strength was 5/5.  
With repeated use, the range of motion and strength remained.  
There was no apparent limitation of function.  

The veteran was assessed with status post Weaver-Dunn 
procedure of the left shoulder.  

An April 2001 note shows that the veteran again noted pain in 
his left shoulder; the examiner found that his shoulder was 
stable.  

A February 2002 X-ray examination of the veteran's left 
shoulder revealed that the veteran was status-post resection 
of the distal left clavicle, ligamentous injury could not be 
excluded, and there was no acute fracture or dislocation.  
Incidentally noted was a bony fragment of the distal left 
clavicle.  

A careful review of the record discloses that the veteran's 
left shoulder disability is manifested by no more than slight 
limitation of motion with increased limitation during flare-
ups.  The veteran is able to raise his arm well above the 
shoulder level.  No dislocation of the shoulder has occurred 
since the veteran's discharge from service, and there is no 
malunion of the clavicle, scapula or humerus.  Moreover, on 
the most recent VA examination, there was no atrophy, no 
objective evidence of pain with motion, and no apparent 
limitation of function.  The range of motion was normal, as 
was strength.  

Thus, the record demonstrates that the functional impairment 
of the veteran's left shoulder is not in excess of that 
contemplated by the assigned evaluation of 10 percent. 


ORDER

An original evaluation greater than 10 percent for the 
service-connected residuals of a left shoulder injury is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

